  8:20-cr-00164-RFR-MDN Doc # 82 Filed: 07/27/21 Page 1 of 1 - Page ID # 128




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,       )
                                )
              Plaintiff,        )                             8:20CR164
                                )
    vs.                         )
                                )
ROBERT RUSH and JA’HVONT PAYNE, )                               ORDER
                                )
              Defendants.       )


         This matter is before the court on the defendant, Ja’Hvont Payne’s unopposed
Motion to Continue Trial [81]. Counsel needs additional time to resolve the matter short
of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [81] is granted, as follows:

      1. The jury trial, for both defendants, now set for August 16, 2021, is continued
         to October 5, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and October 5, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: July 27, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
